Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 09/15/21.  Claims 27 – 47 are pending. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 27 – 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISAACSON US 20170256003 A1
Regarding claim 27, 34 and 41, A method, comprising:
receiving, by an authentication application on a device of a user, a unique identifier of a plugin to be installed for use with the authentication application [0472 – 0479 for authentication, biometric identification and install, also see 0494 for plugin] ;
authorizing, by the authentication application, the plugin using the unique identifier of the plugin, the plugin to communicate with a secure gateway via a secure communications session using encryption based on at least the unique identifier of the plugin [0473, see secure and payment information as well as biometric and payment mechanisms which include encryption e.g. Apple pay];
authenticating, by the authentication application, the user for use of the plugin based on at least biometric information of the user [0472 – 0479, see biometric]; and
using, by the authentication application, responsive to authorizing the plugin and to authenticating the user, the plugin to add obtain electronic card information issued to for the user from the secure gateway via the secure communications session and to add the electronic card information to a mobile payment application of the device [0472 – 0479 for authentication, biometric identification and install].

Regarding claims 28 , 35 and 42, the method of claim 27, wherein receiving the unique identifier further comprises receiving the unique identifier of the plugin from the secure gateway for establishing the secure communications channel session to communicate using encryption based on at least the unique identifier [0434 – 0436, see secure payment, encrypted and communication].

Regarding claim 29, the method of claim 27, wherein authorizing the plugin further comprises determining, in accordance with a template, that the unique identifier of the plugin matches a valid identifier [for template see 0143 for user preferences and classification model].

Regarding claim 30, the method of claim 27, wherein authenticating the user further comprises authenticating the user for use of the plugin based on at least the unique identifier of the plugin, the biometric information of the user, a personal identification number, and a device identifier for the device[0472 – 0479 for authentication, biometric identification and install].
 	Regarding claim 31 the method of claim 27, wherein using the plugin further comprises causing the plugin to: 
transmit, to the secure gateway via the secure communication session, a request to issue an electronic card; and receive, from the secure gateway via the secure communication session, the electronic card information for the electronic card issued to the user[0472 – 0479, see secure communication].

Regarding claim 32, the method of claim 27, further comprising receiving, by the authentication application, via an input/output (I/O) interface of the device, the biometric information of the user for authenticating the user for use of the plugin, the biometric information including at least one of fingerprint, a voice input, a facial characteristic, an iris characteristic, or biometric input [0472 – 0479, see biometric and finger print].

Regarding claim 33, the method of claim 27, further comprising installing, by the authentication application, responsive to authorizing the plugin using the unique identifier of the plugin, the plugin for use with the authentication application on the device [0472 – 0479 for authentication, biometric identification and install, also see 0494 for plugin].

Regarding claim 36, the method of claim 34, further comprises receiving, by the plugin via one or more user interface element, a selection of an activation of the electronic card from an entity; and wherein sending the request further comprise sending the request from the issue the electronic, responsive to receiving the selection of the activation of the electronic card, the user authenticated to receive the electronic card from the entity [0365- 0367, see payment].

Regarding claim 38, the method of claim 34, further comprising:
receiving, by the plugin via one or more user interface elements, a selection of an entity for issuing the electronic card; and sending, by the plugin to the security gateway via the secure communications session, a request for authentication including the selection of the entity and an account identifier that corresponds to the user, receipt of the request causing the secure gateway to authenticate the user for issuance of the electronic card from the entity based on at least the account identifier [0312, see Android and Apple pay which are virtual activated digital cards both inherently and by definition and functionality].

Regarding claim 39, the method of claim 34, further comprising receiving, by the plugin from the secure gateway via the secure communications session, transaction permissions indicating one or more transactions that are permitted to be carried out using the electronic card information [0472 – 0479].
Regarding claim 40, the method of claim 34, further comprising removing, by the plugin, the electronic card information from memory of the device allocated to at least one of the authentication application or the plugin, responsive to adding the electronic card information onto the mobile payment application [0472 – 0479].
Regarding claim 43, the system of claim 41, wherein the at least one server is further configured to: receive, from the device via the secure communications channel, the request to issue the electronic card, the request including an entity identifier referencing an entity for issuing the electronic card; and identify the electronic card information corresponding to the entity referenced by the entity identifier to issue to the user of the device [0472 – 0479 for authentication, biometric identification and install, also see 0494 for plugin].

Regarding claim 44, the system of claim 41, wherein the at least one server is further configured to:
receive, from the device via the secure communications channel, the request to issue the electronic card, the request to authenticate including an account identifier of the user; and validate the user of the device for the issuance of the electronic card based on at least the account identifier included in the request to issue [0472 – 0479 for authentication, biometric identification and install, also see 0494 for plugin].

Regarding claim 45, the system of claim 41, wherein the at least one server is further configured to:
generate transaction permissions indicating one or more transactions that are permitted to be carried out using the electronic card information; and transmit, to the device via the secure communications channel, an issuance message including the electronic card information and the transaction permissions, receipt of the electronic card causing the plugin to store the transaction permissions [0312 and 0473, for Apple pay].

Regarding claim 46, the system of claim 41, wherein the at least one server is further configured to provide, to the device via the secure communications channel, an installation package for the authentication application to setup the plugin on the device [0472].

Regarding claim 47, the system of claim 41, wherein the at least one server is further configured to transmit, to the device via the secure communications channel, the electronic card information for the electronic card, the receipt of the electronic card to cause the plugin to remove the electronic card information from memory of the device allocated to at least one of the authentication application or the plugin, upon addition of the electronic card information onto the mobile payment application [0472 –0479].

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 27 – 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tuan Dam can be reached on 571-272-3695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192